Citation Nr: 0503638	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  00-07 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a disorder of the right 
hip.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel

INTRODUCTION

The veteran had active service from November 1990 to March 
1999.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Columbia, South Carolina, which 
denied service connection for bursitis of the right hip and 
tendonitis of the right shoulder.  However, a November 2004 
rating decision granted service connection for right shoulder 
tendonitis, a total grant of the benefits sought on appeal 
for that issue, and that claim is therefore no longer before 
the Board.


FINDINGS OF FACT

1.  A notation in the service medical records (SMRs) reflects 
that the veteran was found to have tenderness at the greater 
trochanter and diagnosed with right trochanteric bursitis.

2.  A VA physician concluded that the veteran's current right 
hip disorder is related to her in-service right trochanteric 
bursitis.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
a chronic disorder of the right hip was incurred in service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), as codified at 38 
U.S.C.A. § 5100 et seq. (West 2002) became effective on 
November 9, 2000.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  However, 
as the Board will grant service connection for a disorder of 
the right hip in this decision, the veteran does not require 
further notification or assistance to substantiate her claim, 
and further delay to discuss whether the provisions of the 
VCAA have been or still need to be satisfied is therefore 
unnecessary.

An August 1996 treatment note in the veteran's SMRs reflects 
that she was seen with pain in her right hip and shoulder.  
On examination, the physician noted a snapping hip and 
tenderness at the greater trochanter.  The assessment was 
trochanteric bursitis.

At the July 2004 VA examination, the examiner noted some 
minimal tenderness around the right thigh joint on 
examination.  The diagnosis included right hip pain and the 
examiner commented, "I do not find any evidence of hip 
pathology on examination."  However, the examiner also 
stated with regard to the right hip, "It is my opinion that 
it is at least as likely as not that the right hip . . . 
disorder [is] related to the veteran's medical [sic] service, 
based on the service medical records which stated that the 
patient complained of similar symptoms and was treated for 
this while she was in the service, and she has had no cause 
for further development of the condition after having left 
the service."  Another VA physician reviewed X-ray reports 
and the examination report, and stated that X-rays of the 
right hip were normal, but that they did not alter the 
"diagnoses, comments, or opinions," of the July 2004 VA 
examiner.

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while on 
active duty in the military.  See 38 U.S.C.A. §§ 1110 
West 2002); 38 C.F.R. §§ 3.303(a) (2004).  Generally, to show 
the requisite connection between a current disability and 
service, the record must include:  (1) medical evidence 
confirming the veteran currently has the disability alleged, 
(2) medical evidence, or in certain circumstances lay 
testimony, of a relevant in-service incurrence or aggravation 
of an injury or disease, and (3) medical evidence of a 
nexus/causal link between the current disability and the in-
service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999).

Evidence of current disability is one of the fundamental 
requirements for a grant of service connection.  See, e.g., 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of present disability 
there can be no valid claim."); see also Degmetich v. Brown, 
104 F.3d 1328, 1333 (Fed. Cir. 1997) (upholding 
interpretation of 38 U.S.C.A. § 1131 as requiring 
the existence of a present disability for VA compensation 
purposes); Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  
Moreover, "pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted."  See Sanchez-Benitez v. Brown, 13 Vet. App. 282, 
285 (1999), vacated in part on other grounds, 259 F.3d 1356 
(2001).

In the present case, the July 2004 examination report is 
somewhat ambiguous as to whether the veteran has a current 
right hip disorder under the above legal principles.  On the 
one hand, the examiner stated that he did not find any 
evidence of right hip pathology on examination and diagnosed 
the veteran only with right hip pain.  On the other hand, he 
found tenderness around the right thigh joint and opined that 
the veteran's right hip "disorder" is related to her 
military service and the bursitis that was noted therein.  As 
the evidence is in relative equipoise on this issue, the 
Board finds that the veteran does have a right hip disorder.  
See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2004); Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).  
Moreover, the July 2004 VA examiner concluded that this 
disorder is more likely than not related to the veteran's 
military service, based on the August 1996 treatment note 
which includes objective medical evidence of right hip 
tenderness and a diagnosis of right trochanteric bursitis.  
Therefore, as the evidence is at least evenly balanced, for 
and against, as to whether the veteran's right hip disorder 
is related to her military service, service connection for 
this disorder must be granted.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2004); Alemany v. Brown, 9 
Vet. App. at 519-20.


ORDER

With resolution of reasonable doubt in the appellant's favor, 
service connection for a disorder of the right hip is 
granted.


	                        
____________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


